              Case 18-50489-CSS          Doc 288     Filed 10/27/20      Page 1 of 3




                                         October 27, 2020

VIA E-FILING
The Honorable Christopher S. Sontchi
United States Bankruptcy Court for the District of Delaware
824 Market Street
Wilmington, Delaware 19801

Re:   Maxus Liquidating Trust v. YPF S.A., et al., Adv. No. 18-50489-CSS (In re Maxus
      Energy Corp., et al., No. 16-11501-CSS)

Dear Judge Sontchi:
        We write on behalf of the Trust regarding another discovery dispute that, unfortunately,
has arisen in this proceeding. Specifically, during the October 23, 2020 deposition of Mr. Roberto
Fernando Segovia (Maxus’s former CFO and acting CEO during the Chapter 11 Cases), Mr.
Segovia was repeatedly directed by counsel for the YPF Defendants not to answer questions
regarding his deposition preparation on the basis of privilege. The Trust disputes this privilege
assertion and respectfully requests that the Court address this issue in conjunction with the other
privilege disputes framed in prior correspondence with the Court, particularly in light of the YPF
Defendants’ assertion that they will not produce for deposition any witness until this Court
addresses the issue raised in Mr. Segovia’s deposition.

         By way of background, Mr. Segovia served as the purchasing manager at Debtor Tierra
from 2011 to 2014, and served as the CFO and acting CEO of Maxus between 2014 and the
Effective Date of the Plan.1 The YPF Defendants have conceded that Mr. Segovia “has not had
any positions at YPF that would be relevant to this litigation,”2 and counsel for the YPF Defendants
initially conceded that the Trust could inquire as to matters pertaining to Mr. Segovia’s work for
Maxus. Tr. at 28:22-29:12. Nonetheless, because YPF rehired Mr. Segovia after the conclusion
of the Chapter 11 Cases to work as a project manager in Bolivia,3 he was voluntarily represented
by Martin Jackson of Sidley Austin, LLP, counsel for the YPF Defendants, both in preparing for
and attending the deposition. See Tr. 2:17-19. During that deposition, Mr. Jackson repeatedly
directed Mr. Segovia not to answer questions about their pre-deposition discussions of documents



1
  Mr. Segovia also served as a financial director for YPF Holdings between early 2015 and the
commencement of the Chapter 11 Cases. Rough Transcript of October 23, 2020 Deposition of
Fernando Segovia (“Transcript” or “Tr.”) at 23:24-24:3. Cited portions of the Transcript are
included in the attached Exhibit A.
2
  August 13, 2019 email from Martin B. Jackson to Matthew Nicholson (Exhibit B hereto).
3
  It appears that, as a further implementation of the Strategy, YPF has rehired many of the directors
and officers it sent to administer Maxus prebankruptcy, and now takes the position that their fealty
and privileges run solely to YPF. As a result, the Trust is now left in the position of having to
interview its former CEOs, CFOs and directors in on-the-record depositions, while the only party
that can have a privileged conversation with them is Maxus’s direct adversary.

   919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
              Case 18-50489-CSS          Doc 288     Filed 10/27/20      Page 2 of 3




(Tr. 33:21-36:16),4 as well as substantive matters, such as (i) events that occurred while Mr.
Segovia was purchasing manager at Tierra (Tr. 39:23-41:9); (ii) events that occurred while Mr.
Segovia was CFO of Maxus (Tr. 41:10-41:25); and (iii) Maxus’s solvency in the years prior to its
bankruptcy filing (Tr. 46:3-48:4).

        To be clear, the question presented by this dispute is not whether a witness can have
privileged communications with his personal counsel when preparing to give deposition testimony.
The problem here is that Mr. Segovia’s “personal counsel” is also counsel for the YPF Defendants.
Thus, the question at bar is whether counsel for one party to a litigation can prepare for deposition
a former employee of its litigation adversary about the prior employment by the adversary, and
then seek to foreclose the adversary from learning what was discussed during that preparation. As
the party asserting privilege, the YPF Defendants bear the burden of proof. They cannot meet that
burden here.

        First, there is no special cloak over a pre-deposition preparation session with counsel that
forecloses discovery into non-privileged factual material. As a general matter, privilege only
protects disclosure of communications pertaining to legal advice, not underlying facts, by those
who communicated with the attorney. See Upjohn Co. v. U.S., 449 U.S. 383, 395 (1981); Hickman
v. Taylor, 329 U.S. 495 (1947). Further, privilege over communications with prior employees
during pre-deposition preparation sessions is narrowly construed. As a leading opinion notes, only
two types of information remain privileged after such a pre-deposition preparation session of a
former employee of a corporation: (A) privileged information that the former employee received
during his or her employment;5 and (B) communications designed to allow the employer’s counsel
to ascertain facts relevant to the lawsuit that the former employee witnessed while employed.
Peralta v. Cendant Corp., 190 F.R.D. 38, 41 (D. Conn. 1999). The Trust is not aware of any case
that extends any privilege to an adversary’s preparation of the corporation’s former employee.
Thus, any discussions between Mr. Segovia and Mr. Jackson regarding Maxus, including
regarding the key issue of solvency, cannot be shielded.

      Second, the YPF Defendants’ interests and Maxus’s are adverse, and thus the YPF
Defendants cannot have privileged communications with Mr. Segovia on topics that relate to the

4
  Pursuant to the parties’ agreement on a deposition protocol, the Trust provided a list of exhibits
to counsel that it expected to cover during the deposition, with the express proviso that counsel
was not to discuss these documents with the witness. October 21, 2020 email from Erin Smith to
the Defendants (Exhibit C hereto). Nevertheless, counsel for YPF Defendants appears to have
reviewed these documents with Mr. Segovia, professing confusion as to the purpose of the list
provided by the Trust prior to the deposition. See Tr. 48:7-49:9.
5
  As to matters of Maxus’s privileges, Mr. Segovia had no authority to waive any Maxus privilege
by discussing matters with counsel for the YPF Defendants. See Plan Art. VI.C [Case No. 16-
11501, D.I. 1460]; see also CFTC v. Weintraub, 471 U.S. 343, 358 (1986) (holding that a trustee
of a bankrupt corporation exercises authority over corporate privilege); Gary Friedrich Enter.,
LLC v. Marvel Enter., Inc., No. 08 Civ. 1533(BSJ)(JCF), 2011 U.S. Dist. LEXIS 54154, at *11-
12 (S.D.N.Y. May 20, 2011) (employee has no independent right to exercise or waive corporate
privilege); DCG Sys., Inc. v. Checkpoint Tech., LLC, No. C 11-03792 PSG, 2012 U.S. Dist. LEXIS
149707, at *3-4 (N.D. Cal. Oct. 17, 2012) (same).


                                                 2
              Case 18-50489-CSS           Doc 288     Filed 10/27/20       Page 3 of 3




Trust’s claims against the YPF Defendants. Mr. Jackson’s concurrent representation of the YPF
Defendants and Mr. Segovia (purportedly in his individual capacity) weakens rather than bolsters
any possible claim of privilege over the pre-deposition conferences. If Mr. Jackson, wearing his
YPF-counsel hat, sat in on a pre-deposition conference between Mr. Segovia and personal counsel
from a firm that did not concurrently represent the YPF Defendants, his attendance would destroy
any privilege over the communications in that conference regarding the claims at issue. See, e.g.,
SEC v. Gupta, 281 F.R.D. 169, 172 (S.D.N.Y. 2012) (“The ability of a party to meet with a non-
party witness, show him documents and ask him questions, and then mask the entire preparation
session in the cloak of work product protection would serve to facilitate even the most blatant
coaching of a witness if it could not be the subject of inquiry.”).

         Third, the only other conceivable basis to find privilege over Mr. Jackson’s pre-deposition
communications with Mr. Segovia would be if they addressed an area of common interest privilege
shared by the YPF Defendants and Mr. Segovia personally. See Tr. 73:23-14; see also
Performance Credit Corp. v. EMC Mortg. Corp., No. SACV 07-383 DOC (RNBx), 2009 U.S.
Dist. LEXIS 138874, at *16 (C.D. Cal. June 1, 2009) (where defendant and non-party witness and
former employee of defendant’s affiliate could not show a common interest privilege, the
substance of the former employee’s preparatory meetings with his counsel and defendants’ counsel
were not privileged). While the YPF Defendants did not assert a common interest claim at the
deposition, the Trust notes that where Mr. Segovia has been exculpated and released from personal
liability under the Plan, there can be no assertion of privilege on the grounds that the YPF
Defendants and Mr. Segovia share a common interest against the Trust. See Plan Art. XI, C, D,
and E. And, of course, this Court has already found that Maxus and the YPF Defendants are
directly adverse in this lawsuit.

        In light of the foregoing, the Trust respectfully requests that the Court direct Mr. Segovia
to answer the Trust’s questions about his discussion with Mr. Jackson concerning his former
employment with Maxus during the pre-deposition preparation sessions. The Trust also
respectfully requests that the Court resolve this issue as soon as practicable, as Sidley has indicated
that the YPF Defendants will not make any witnesses available until the Court clarifies that Sidley
may prepare for deposition Maxus’s former officers and directors who now work for YPF and
shield those discussions from the Trust. Tr. 171:3-15.

                                                       Respectfully submitted,

                                                       /s/ Michael J. Farnan

                                                       Michael J. Farnan

cc: Counsel of Record (Via E-Filing)




                                                  3
